Title: To James Madison from William Neilson, 15 May 1805
From: Neilson, William
To: Madison, James


Sir
Marine Insurance OfficeNewyork May 15h. 1805.
On the trial of several vessels, taken on their voyage from this port to Curracoa, the inclosed certificate from Admiral Duckworth, was adduced as Evidence of the blockade of that Island, and had, without doubt, great influence in their condemnation: it is proper to say that no such blockade was ever promulgated or known here, neither was it, as is usual in such cases, communicated to the masters of these vessels but on the contrary, they were taken possession of and sent to Jamaica and there condemned as “Enemys property.” As our public Offices are deeply interested in these decisions <it becomes nec>essary for us to k<now whether this communication> was ever made to our Government, and if so, in what light it was received or considered, for on this will our success, on the appeals, depend, and that you may have a correct view of the business we cover you the masters protests of the Five vessels wherein we are more immediately concerned from which, the facts, herein stated, will appear and on which we request your advice and opinion for our Government in accepting or rejecting some overtures made us by the Captors, & on this subject it is proper to add that when successful in an appeal we sustain great injury from the sale or valuation of property—this arises from forced sales or appraisement of goods not adapted to the market, and is a subject well worth the attention of the Government, we will illustrate this grievance by a recent case, a Vessel worth 7000 dollars was lately sold in Jamaica for 1000, of course our recovery is limited to this sum. <We are> with great respect<, > S<ir, > The Marine Insce. Compy of Nyork by
W. Neilson Prest.
